LOCK-UP AGREEMENT


THIS LOCK-UP AGREEMENT (this “Lock-Up Agreement”), dated as of February 4, 2015,
by and among Gulf Resources, Inc., a Delaware corporation (the “Company”) and
the undersigned shareholders (collectively, the “Shareholders”).
 
WHEREAS, the Shareholders are the registered holders of 7,268,011shares of the
Company (the “Shares”).


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto agree:


Section 1.                     (a)            In connection with the acquisition
of Shouguang City Rongyuan Chemical that was made to assist the Company with its
future operations, the Company issued the Shares to the Shareholders who are
confident with respect to the Company’s future growth.  As such, the
Shareholders agree not, directly or indirectly, offer, sell, contract to sell,
pledge, encumber, tender, assign or grant any option or warrant to purchase or
otherwise dispose of or offer to dispose of (collectively, “Transfer”) the
Shares for a period commencing on the date the stock certificates evidencing the
Shares are issued to the Shareholders and ending on the fifth (5th) anniversary
of the date of such issuances (the “Lock-up Period”), inclusive, without the
prior written consent of the Company.


(b)            If (i) the Company issues an earnings release or material news,
or a material event relating to the Company occurs, during the last 17 days of
the Lock-up Period, or (ii) prior to the expiration of the Lock-up Period, the
Company announces that it will release earnings results during the 16-day period
beginning on the last day of the Lock-up Period, the restrictions imposed by
this agreement shall continue to apply until the expiration of the 18-day period
beginning on the issuance of the earnings release or the occurrence of the
material news or material event, unless the Company waives such extension.
 
(c)  For the purpose of effectuating this Lock-Up Agreement, the Shareholders
hereby consent to the Company issuing a stop transfer instruction to its
transfer agent in accordance with the terms of this Lock-Up Agreement. Any
Transfer of Shares in violation of this Lock-Up Agreement by the Shareholders
without the consent of the Company shall constitute a material breach of this
Lock-Up Agreement.  The Shareholders acknowledge and agrees that the Shares may
bear a legend regarding the restrictions set forth in this Section 1.


(d)           The Shareholders acknowledge that its breach or impending
violation of any of the provisions of this Lock-Up Agreement may cause
irreparable damage to the Company for which remedies at law would be inadequate.
The Shareholders further acknowledge and agree that the provisions set forth
herein are essential terms and conditions of the Lock-Up Agreement that the
Company may seek to enforce in addition to any of its rights or remedies
provided under any other agreement decree or order by any court of competent
jurisdiction enjoining such impending or actual violation of any of such
provisions. Such decree or order, to the extent appropriate, shall specifically
enforce the full performance of any such provision by the Shareholders. This
remedy shall be in addition to all other remedies available to the Company at
law or equity.


Section 2.                      This Lock-Up Agreement shall inure to the
benefit of and be binding upon the Company and its successors and assigns, and
upon the Shareholders and their heirs, executors, administrators, legatees and
legal representatives.


Section 3.                      Should any part of this Lock-Up Agreement, for
any reason whatsoever, be declared invalid, illegal, or incapable of being
enforced in whole or in part, such decision shall not affect the validity of any
remaining portion, which remaining portion shall remain in full force and effect
as if this Lock-Up Agreement had been executed with the invalid portion thereof
eliminated, and it is hereby declared the intention of the parties hereto that
they would have executed the remaining portion of this Lock-Up Agreement without
including therein any portion which may for any reason be declared invalid.
 
 
 

--------------------------------------------------------------------------------

 

 
Section 4.                      This Lock-Up Agreement shall be construed and
enforced in accordance with the laws of the State of New York applicable to
agreements made and to be performed in such State without application of the
principles of conflicts of laws of such State.


Section 5.                      This Lock-Up Agreement and all rights hereunder
are personal to the parties and shall not be assignable, and any purported
assignment in violation thereof shall be null and void.
 
Section 6.                      (a)           All notices, requests, demands and
other communications to any party hereunder shall be in writing and shall be
given to such party at its address or telecopier number set forth on the
signature page hereto, or such other address or telecopier number as such party
may hereinafter specify by notice to each other party hereto.
 
(b)           Each notice, request or other communication shall be effective (i)
if given by telecopy, when such telecopy is transmitted to the telecopy number
specified herein and a confirmation of the telecopy being sent is received or,
(ii) if given by certified mail, 72 hours after such communication is deposited
in the mails with first class and certified postage prepaid, properly addressed
or, (iii) if given by any other means, when delivered at the address specified
on the signature page hereto.


Section 7.                      The failure of either party to insist upon the
strict performance of any of the terms, conditions and provisions of this
Lock-Up Agreement shall not be construed as a waiver or relinquishment of future
compliance therewith, and said terms, conditions and provisions shall remain in
full force and effect. No waiver of any term or any condition of this Lock-Up
Agreement on the part of either party shall be effective for any purpose
whatsoever unless such waiver is in writing and signed by such party.


[signature page follows]
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have executed this Lock-Up Agreement as
of the day and year first written above.
 

 
COMPANY:
 
GULF RESOURCES, INC.
 
 
By:    _______________________________
Name:
Title:
 
Address:
 
 
Fascimile:

 
 
 

--------------------------------------------------------------------------------

 
 

 
 
SHAREHOLDERS:
 
 
_______________________________
Name:
 
 
Address:
 
Facsimile:
 
_______________________________
Name:
 
 
Address:
 
Facsimile:
 
_______________________________
Name:
 
 
Address:
 
Facsimile:
 
_______________________________
Name:
 
 
Address:
 
Facsimile:
 

 